Title: To Thomas Jefferson from John Vaughan, 11 November 1825
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad.
Nov. 11. 1825
I now return you the Invoice &c relative toPackages P. Ellac—Expences 17.12}$22.12—Vol. 2 Trs5I inclose your a/c former ballancein your favor10.53leaving now in my favorDr11.59I have recd your letter relative to a Brewer nothing Satisfactory has offered & I begin to have my Doubts whether any one can be got to undertake brewing on his own acco—but three or four Days will  determine the Issue of my endeavors—When I write more in detailI remain with affectionate respect Your friendJn Vaughan